
	
		I
		111th CONGRESS
		1st Session
		H. R. 3298
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2009
			Mr. Jordan of Ohio
			 introduced the following bill; which was referred to the
			 Committee on the Budget,
			 and in addition to the Committee on Rules, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend part C of the Balanced Budget and Emergency
		  Deficit Control Act of 1985 to extend the discretionary spending
		  limits.
	
	
		1.Short TitleThis Act may be cited as the
			 Discretionary Spending Control Act of
			 2009.
		2.Extension of
			 Discretionary Spending Limits
			(a)In
			 generalParagraphs (1) through (13) of section 251(c) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 are amended to read
			 as follows:
				
					(1)with respect to fiscal year 2010,
				$1,110,000,000,000 in new budget authority of which not more than
				$417,967,000,000 shall be for the nondefense category;
					(2)with respect to fiscal year 2011,
				$975,000,000,000 in new budget authority of which not more than
				$354,890,000,000 shall be for the nondefense category;
					(3)with respect to fiscal year 2012,
				$970,000,000,000 in new budget authority of which not more than
				$340,860,000,000 shall be for the nondefense category;
					(4)with respect to fiscal year 2013,
				$965,000,000,000 in new budget authority of which not more than
				$325,100,000,000 shall be for the nondefense category; and
					(5)with respect to fiscal year 2014,
				$960,000,000,000 in new budget authority of which not more than
				$306,170,000,000 shall be for the nondefense
				category.
					.
			(b)DefinitionsSection 250(c)(4) of the Balanced Budget
			 and Emergency Deficit Control Act of 1985 is amended in subparagraph (C) by
			 inserting (and successor accounts after budget
			 accounts.
			3.Enforcement
			(a)Discretionary
			 Spending Limit Point of OrderSection 312 of the Congressional Budget Act
			 of 1974 is amended by adding at the end the following new subsection:
				
					(g)Discretionary
				Spending Limit Point of OrderIt shall not be in order in the
				House of Representatives or the Senate to consider any bill, joint resolution,
				amendment, or conference report that—
						(1)increases the
				discretionary spending limits for any ensuing fiscal year after the budget
				year; or
						(2)would cause the
				discretionary spending limits for the budget year to be
				breached.
						.
			(b)Point of order
			 against budget resolution that breaches limitsIt shall not be in order in the House of
			 Representatives or the Senate to consider any concurrent resolution on the
			 budget that would cause the discretionary spending limits for the budget year
			 to be breached.
			(c)Advance
			 Appropriation Point of OrderSection 312 of the Congressional
			 Budget Act of 1974 (as amended by this section) is further amended by adding at
			 the end the following new subsection:
				
					(i)Advance
				appropriation point of orderIt shall not be in order in the House of
				Representatives or the Senate to consider any appropriation bill or joint
				resolution, or amendment thereto or conference report thereon, that provides
				advance discretionary new budget authority that first becomes available for any
				fiscal year after the budget year at an amount for any program, project, or
				activity above the amount of appropriations for fiscal year 2007 for such
				program, project, or
				activity.
					.
			4.ReportsSubsections (c)(2) and (f)(2)(A) of section
			 254 of the Balanced Budget and Emergency Deficit Control Act of 1985 are
			 amended by striking 2002 and inserting
			 2014.
		5.ExpirationSection 275(b) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 is amended by striking
			 2002 and inserting 2014.
		
